       Case 2:20-cv-01002-BWA-JVM Document 61 Filed 06/29/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


 ROBERT BOURGEOIS, II                                                   CIVIL ACTION

 VERSUS                                                                 NO. 20-1002

 HUNTINGTON INGALLS                                                     SECTION M (1)
 INC., ET AL.



                                        ORDER & REASONS

         Before the Court is a motion by defendants Huntington Ingalls Inc.1 and Albert L.

Bossier, Jr.2 (collectively, “Avondale”) for summary judgment on any claims alleged by plaintiff

Robert Bourgeois, II regarding asbestos exposure at Avondale’s shipyard that occurred after

September 1, 1975 (as to Avondale) and October 1, 1976 (as to Bossier).3 Avondale argues that

such claims are prohibited by workers’ compensation laws.4 In response, Bourgeois states that

the claims against Avondale in his complaint are limited to asbestos exposure in 1973 and 1974,

and thus, he has no substantive opposition to the motion because he does not raise the claims on

which Avondale seeks summary judgment.5

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that the Avondale’s motion for summary judgment (R. Doc. 56) is

GRANTED, and to the extent they are alleged, Bourgeois’s post-1975 and 1976 exposure claims

are DISMISSED WITH PREJUDICE.



        1
          Huntington Ingalls Inc. has had several past names including Northrup Grumman Shipbuilding, Inc.,
Northrop Grumman Ship Systems, Inc., Avondale Industries, Inc., Avondale Shipyards, Inc., and Avondale Marine
Ways, Inc. R. Docs. 1-2 at 1; 56-2 at 1.
        2
          Bossier was an executive officer of Huntington Ingalls. R. Doc. 1-2 at 1.
        3
          R. Doc. 56.
        4
          R. Doc. 56-1.
        5
          R. Doc. 58.
Case 2:20-cv-01002-BWA-JVM Document 61 Filed 06/29/20 Page 2 of 2



New Orleans, Louisiana, this 29th day of June, 2020.




                                            ________________________________
                                            BARRY W. ASHE
                                            UNITED STATES DISTRICT JUDGE




                                        2
